          Case 1:19-cv-03619-VSB Document 64 Filed 10/14/20 Page 1 of 2




                D: +1 212-225-2086
               jrosenthal@cgsh.com



                                                      October 14, 2020

VIA ECF


The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007
BroderickNYSDChambers@nysd.uscourts.gov


              Re:       Vale S.A. v. BSG Resources Limited, No. 19-cv-3619

Dear Judge Broderick:

               We collectively write on behalf of Petitioner Vale S.A. (“Vale”) and Richard
Fleming, Mark Firmin and Carl Bowles in their capacity as joint administrators for BSG
Resources Limited (in administration) (“BSGR”), (together, “New Joint Administrators” and
together with Vale, the “Parties”) to provide the Court with an update on the pending discovery
dispute before Your Honor per Your Honor’s memo endorsement on September 14, 2020, ECF
No. 69.

              As discussed in the joint letters filed before Your Honor on behalf of Vale and
William Callewaert and Malcolm Cohen in their capacity as former joint administrators for
BSGR (together, “Former Joint Administrators”), Vale served the Former Joint Administrators
with discovery requests on June 26, 2020 (the “Discovery Requests”). After the Former Joint
Administrators refused to comply with the Discovery Requests, Vale moved to compel the
Former Joint Administrators to produce documents responsive to the Discovery Requests. See
August 20, 2020 Joint Letter to Judge Broderick, ECF No. 55.

               As Your Honor is aware, on September 8, 2020, the Guernsey court discharged
the Former Joint Administrators, and appointed the New Joint Administrators. As a result, Vale
then agreed to a 30-day extension to allow the New Joint Administrators an opportunity to get up
         Case 1:19-cv-03619-VSB Document 64 Filed 10/14/20 Page 2 of 2

The Honorable Vernon S. Broderick, p. 2


to speed on the Discovery Requests and to give the parties an opportunity to discuss a resolution.
See September 10, 2020 Joint Letter to Judge Broderick, ECF No. 57. In the last month, Vale
and the New Joint Administrators have been meeting and conferring on the Discovery Requests.
The New Joint Administrators are awaiting books and records and other documents from the
Former Joint Administrators and, upon receiving such documents, will begin reviewing and
producing responsive documents and information to comply with Vale’s Discovery Requests.

               Thank you for Your Honor’s consideration.



                                                  Respectfully submitted,



                                           /s/ Jeffrey A. Rosenthal
                                           Jeffrey A. Rosenthal
                                           jrosenthal@cgsh.com
                                           Lisa M. Schweitzer
                                           lschweitzer@cgsh.com
                                           Lisa Vicens
                                           evicens@cgsh.com
                                           CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                           One Liberty Plaza
                                           New York, New York 10006
                                           T: 212-225-2000
                                           F: 212-225-3999

                                           Counsel for Vale S.A.

                                           /s/ Shaya Rochester
                                           Shaya Rochester
                                           shaya.rochester@katten.com
                                           Steven Reisman
                                           sreisman@katten.com
                                           KATTEN MUCHIN ROSENMAN LLP
                                           575 Madison Avenue
                                           New York, New York 10022
                                           T: 212-940-8800
                                           F: 212-940-8776
                                           – and –

                                           David Stagman
                                           (Motion for Admission Pro Hac Vice Pending)
                                           david.stagman@katten.com
                                           KATTEN MUCHIN ROSENMAN LLP
                                           525 W. Monroe Street
                                           Chicago, Illinois 60661-3693
                                           T: 312-902-5499

                                           Counsel for BSG Resources Limited
